Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Thomas Randazzo, Appellant                            Appeal from the 336th District Court of
                                                      Fannin County, Texas (Tr. Ct. No. CR-15-
No. 06-17-00065-CR        v.                          25590).   Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Thomas Randazzo, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 1, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk